DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/07/2019. Claims 1-20 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S Patent No. 9,785,149 B2) in view of High et. al. (U.S. Publication No. 2016/0259339).
Regarding claim 1
Wang discloses “A collaborative robotic system comprising: a wheeled, robotic vehicle including:” (See Wang Fig. 2 & Col. 15 Lines 62-64 “The robot 100 can operate in human environments (e.g., environments typically designed for bipedal, walking occupants) using wheeled mobility.”).
Wang discloses “one or more actuated wheels attached to a frame;” (See Wang Fig. 2 & Col. 15 Lines 64-67 & Col. 16 Line 1 “In some implementations, the drive system 200 includes first, second, and third drive wheels 210a, 210b, 210c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart); however, other arrangements are possible as well.”).
Wang discloses “one or more load sensors mounted to the frame;” (See Wang Col. 27 Lines 28-32 “When payloads are supported, the controller 500 may measure a 
Wang discloses “the payload platform coupled to the one or more load sensors;” (See Wang Col. 27 Lines 28-32 “When payloads are supported, the controller 500 may measure a load impact on the overall center of gravity CG.sub.R and monitor movement of the robot moment of inertia. For example, the torso 140 and/or neck 150 may include strain gauges to measure strain.”) A strain gauge is a load sensor, as disclosed by Wang may be incorporated on the robot “torso” where a payload may be supported.
Wang discloses “one or more proximity sensors coupled to the frame, the payload platform, or both;” (See Wang Col. 20 Lines 28-33 “In some implementations, the sensor system 400 includes a set or an array of proximity sensors 410, 420 in communication with the controller 500 and arranged in one or more zones or portions of the robot 100 (e.g., disposed on or near the base body portion 124a, 124b, 124c of the robot body 110) for detecting any nearby or intruding obstacles.”).
Wang discloses “and a computing system communicatively coupled to the wheeled, robotic vehicle, the computing system configured to:” (See Wang Col. 1 Lines 40- 43 “One aspect of the disclosure provides a telepresence robot system including a drive system configured to move the telepresence robot according to drive instructions; a control system in communication with the drive system,”).
Wang discloses “determine a distance between an object in an environment surrounding the human collaborator, the payload, and the wheeled, robotic vehicle and a spatial buffer zone surrounding any of the wheeled, robotic vehicle, the payload, the human collaborator, or any combination thereof, based on signals received from the one or more proximity sensors;” (See Wang Col. 21 Lines 37-42 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.” & Col. 51 Lines 28-30 “A protected zone may be treated by the robot 100 as an object 12, and accordingly, protected zones may be avoided during autonomous navigation.”). 
Wang discloses “determine a modified movement direction if the distance between the object and the spatial buffer zone is less than a predetermined threshold value;” (See Wang Claim 3 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.” & Col. 51 Lines 28-30 “A protected zone may be treated by the robot 100 as an object 12, and accordingly, protected zones may be avoided during autonomous navigation.”).
Wang discloses “and communicate command signals to the one or more actuated wheels of the wheeled, robotic vehicle that cause the wheeled, robotic vehicle to move along the modified movement direction, wherein the modified movement direction moves the wheeled, robotic vehicle and the payload away from the object.” (See Wang Claim 3 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an 
Wang discloses all of the elements of the current invention as stated above except: “a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform, the payload platform coupled to the one or more load sensors;”, “determine a force applied to the payload by the human collaborator based on force signals received from the one or more load sensors;” and “determine a desired movement direction from the determined force applied to the payload by the human collaborator;”
High discloses “a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform, the payload platform coupled to the one or more load sensors;” (See High Figs. 3A & 3B [0108] “The pressure or force applied by the motorized transport unit may gradually increase as a customer adds products to a movable item container. In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.”).
High discloses “determine a force applied to the payload by the human collaborator based on force signals received from the one or more load sensors;” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting 
High discloses “determine a desired movement direction from the determined force applied to the payload by the human collaborator;” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.” A customer or worker grabbing a moveable item container (a payload), and subsequently restricting further movement is determining a desired movement direction.).
Wang and High are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wang to incorporate the teachings of High and provide a method of guiding a robotic transport assistance apparatus with a payload or a handle. Doing so enables better execution of complex/collaborative tasks in highly unstructured environments, while reducing the overall cost of an apparatus to preform said task by eliminating structures such as a handle. 
Regarding claim 2
Wang modified by High discloses all of the elements of claim 1 and further modified by High discloses “The collaborative robotic system of Claim 1, wherein the one or more load sensors measure force in a direction parallel to a load carrying surface of the payload platform.” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the 
Regarding claim 3
Wang modified discloses “The collaborative robotic system of Claim 1, wherein the one or more actuated wheels include a mecanum wheel, an omni-directional wheel, or any combination thereof.” (See Wang Col. 15 Lines 46-48 “In some implementations, the drive system 200 provides omni-directional and/or holonomic motion control of the robot 100.”).
Regarding claim 5
Wang modified discloses “The collaborative robotic system of Claim 1, wherein the object in the environment is moving.” (See Wang Col. 50 Lines 65-67 & Col. 51 Lines 1-3 “The telepresence software application 601 may then issue a drive command to the robot 100 to maneuver autonomously or semi-autonomously to the robot map location 824, using its sensor system 400 and behavior system 510a to avoid any obstacles, such as moving people.”). 
Regarding claim 6
Wang modified discloses “The collaborative robotic system of Claim 1, further comprising: one or more image capture devices,
Wang modified discloses “wherein the determining of the distance between the object in the environment and the spatial buffer zone is also based on image information received from the one or more image capture devices.” (See Wang Col. 6 Lines 48-52 “In some claimed inventions, the plurality of sensors may comprise a three-dimensional image sensor that forms a point cloud, including a three-dimensional occupancy of obstacles, and the drive instructions may be configured to avoid the three-dimensional occupancy of the obstacles.” & Col. 51 Lines 28-30 “A protected zone may be treated by the robot 100 as an object 12, and accordingly, protected zones may be avoided during autonomous navigation.”).
Regarding claim 7
Wang modified discloses “The collaborative robotic system of Claim 1, wherein the computing system is further configured to: communicate command signals to the one or more actuated wheels of the wheeled, robotic vehicle” (See Wang Col. 1 Lines 40-46 “One aspect of the disclosure provides a telepresence robot system including a drive system configured to move the telepresence robot according to drive instructions; a control system in communication with the drive system, the control system configured to generate drive instructions to cause the drive system to move the telepresence robot along a navigation path;”).
Wang modified discloses “that cause the wheeled, robotic vehicle to move along the desired movement direction if the distance between the object and the spatial buffer zone is greater than the predetermined threshold value.” (See Wang Claim 3 “an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further 
Regarding claim 8
Wang discloses “A method comprising: providing a wheeled, robotic vehicle” (See Wang Fig. 2 & Col. 15 Lines 62-64 “The robot 100 can operate in human environments (e.g., environments typically designed for bipedal, walking occupants) using wheeled mobility.”).
Wang discloses “determining a distance between an object in an environment surrounding the human collaborator, the payload, and the wheeled, robotic vehicle and a spatial buffer zone surrounding any of the wheeled, robotic vehicle, the payload, the human collaborator, or any combination thereof, based on signals received from one or more proximity sensors;” (See Wang Col. 21 Lines 37-42 “Moreover, the rear sonar proximity sensor 410j can be used for ranging to determine a distance between the robot 100 and a detected object in the field of view of the rear sonar proximity sensor 410j (e.g., as “back-up alert”).” & Col. 51 Lines 28-30 “A protected zone may be treated by the robot 100 as an object 12, and accordingly, protected zones may be avoided during autonomous navigation.”).
Wang discloses “determining a modified movement direction if the distance between the object and the spatial buffer zone is less than a predetermined threshold value;” (See Wang Claim 3 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of 
Wang discloses “and communicating command signals to the one or more actuated wheels of the wheeled, robotic vehicle that cause the wheeled, robotic vehicle to move along the modified movement direction, wherein the modified movement direction moves the wheeled, robotic vehicle and the payload away from the object.” (See Wang Claim 3 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.”).
Wang discloses all of the elements of the current invention as stated above except: “having a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform;”, “determining a force applied to the payload by the human collaborator based on force signals received from one or more load sensors;” and “determining a desired movement direction from the determined force applied to the payload by the human collaborator;”
High discloses “having a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform;” (See High Figs. 3A & 3B [0108] “The pressure or force applied by the motorized transport unit may gradually increase as a customer adds products to a 
High discloses “determine a force applied to the payload by the human collaborator based on force signals received from the one or more load sensors;” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.”).
High discloses “determine a desired movement direction from the determined force applied to the payload by the human collaborator;” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.” A customer or worker grabbing a moveable item container (a payload), and subsequently restricting further movement is determining a desired movement direction.).
Wang and High are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wang to incorporate the teachings of High and provide a method of guiding a robotic transport assistance apparatus with a payload or 
Regarding claim 9
Wang modified by High discloses “The method of Claim 8, wherein the one or more load sensors measure force in a direction parallel to a load carrying surface of the payload platform.” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.” A grab is a force parallel to the surface of the transport unit.).
Regarding claim 10
Wang modified discloses “The method of Claim 8, wherein the object in the environment is moving.” (See Wang Col. 50 Lines 65-67 & Col. 51 Lines 1-3 “The telepresence software application 601 may then issue a drive command to the robot 100 to maneuver autonomously or semi-autonomously to the robot map location 824, using its sensor system 400 and behavior system 510a to avoid any obstacles, such as moving people.”). 
Regarding claim 11
Wang modified discloses “The method of Claim 8, wherein the determining of the distance between the object in the environment and the spatial buffer zone is also based on image information received from one or more image capture devices.” (See Wang Col. 6 Lines 48-52 “In some claimed inventions, the plurality of sensors may 
Regarding claim 12
Wang modified discloses “The method of Claim 8, further comprising: communicating command signals to the wheeled, robotic vehicle that cause the wheeled, robotic vehicle to move along the desired movement direction if the distance between the object and the spatial buffer zone is greater than the predetermined threshold value.” (See Wang Claim 3 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.”
Regarding claim 13 
Wang modified discloses “The method of Claim 8, wherein the determining of the modified movement direction is based on a magnitude of impingement of the object into the spatial buffer zone.
Regarding claim 14
Wang discloses “A collaborative robotic system comprising: a wheeled, robotic vehicle including:” (See Wang Fig. 2 & Col. 15 Lines 62-64 “The robot 100 can operate in human environments (e.g., environments typically designed for bipedal, walking occupants) using wheeled mobility.”).
Wang discloses “one or more actuated wheels attached to a frame;” (See Wang Fig. 2 & Col. 15 Lines 64-67 & Col. 16 Line 1 “In some implementations, the drive system 200 includes first, second, and third drive wheels 210a, 210b, 210c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart); however, other arrangements are possible as well.”).
Wang discloses “one or more load sensors mounted to the frame;” (See Wang Col. 27 Lines 28-32 “When payloads are supported, the controller 500 may measure a load impact on the overall center of gravity CG.sub.R and monitor movement of the robot moment of inertia. For example, the torso 140 and/or neck 150 may include strain gauges to measure strain.”) A strain gauge is a load sensor. 
Wang discloses “the payload platform coupled to the one or more load sensors;” (See Wang Col. 27 Lines 28-32 “When payloads are supported, the controller 500 may measure a load impact on the overall center of gravity CG.sub.R and monitor movement of the robot moment of inertia. For example, the torso 140 and/or neck 150 may include strain gauges to measure strain.”) A strain gauge is a load sensor, as disclosed by Wang may be incorporated on the robot “torso” where a payload may be supported.
Wang discloses “one or more proximity sensors coupled to the frame, the payload platform, or both;” (See Wang Col. 20 Lines 28-33 “In some implementations, the sensor system 400 includes a set or an array of proximity sensors 410, 420 in 
Wang discloses “and a non-transitory, computer-readable medium storing instructions that when executed by a computing system cause the computing system to:” (See Wang Col. 12 Lines 4-10 “The above described claimed inventions are described from the perspective of a robot and/or a local terminal. It should be apparent to one of skill in the art that the claimed inventions described above could be implemented as systems, adapted as methods performed by a system, or embodied in a computer-readable medium that could be executed by a system.”).
Wang discloses “determine a distance between an object in an environment surrounding the human collaborator, the payload, and the wheeled, robotic vehicle and a spatial buffer zone surrounding any of the wheeled, robotic vehicle, the payload, the human collaborator, or any combination thereof, based on signals received from the one or more proximity sensors;” (See Wang Col. 21 Lines 37-42 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.” & Col. 51 Lines 28-30 “A protected zone may be treated by the robot 100 as an object 12, and accordingly, protected zones may be avoided during autonomous navigation.”). 
Wang discloses “determine a modified movement direction if the distance between the object and the spatial buffer zone is less than a predetermined threshold value;” (See Wang Claim 3 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.” & Col. 51 Lines 28-30 “A protected zone may be treated by the robot 100 as an object 12, and accordingly, protected zones may be avoided during autonomous navigation.”).
Wang discloses “and communicate command signals to the one or more actuated wheels of the wheeled, robotic vehicle that cause the wheeled, robotic vehicle to move along the modified movement direction, wherein the modified movement direction moves the wheeled, robotic vehicle and the payload away from the object.” (See Wang Claim 3 “The telepresence robot of claim 1, further comprising: a plurality of sensors configured to identify obstacles in a vicinity of the telepresence robot; and an obstacle avoidance system in communication with the plurality of sensors and in communication with the control system, wherein the control system is further configured to generate additional drive instructions to avoid obstacles in the vicinity of the telepresence robot.”)
Wang discloses all of the elements of the current invention as stated above except: “a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform, the payload platform coupled to the one or more load sensors;”, “determine a force applied to the payload by the human collaborator based on force signals received from the one or more load sensors;” and “determine a desired movement direction from the determined force applied to the payload by the human collaborator;”
High discloses “a payload platform configured to carry a payload shared with a human collaborator, the payload different from the human collaborator and the payload platform, the payload platform coupled to the one or more load sensors;” (See High Figs. 3A & 3B [0108] “The pressure or force applied by the motorized transport unit may gradually increase as a customer adds products to a movable item container. In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.”).
High discloses “determine a force applied to the payload by the human collaborator based on force signals received from the one or more load sensors;” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.”).
High discloses “determine a desired movement direction from the determined force applied to the payload by the human collaborator;” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.” A 
Wang and High are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wang to incorporate the teachings of High and provide a method of guiding a robotic transport assistance apparatus with a payload or a handle. Doing so enables better execution of complex/collaborative tasks in highly unstructured environments, while reducing the overall cost of an apparatus to preform said task by eliminating structures such as a handle. 
Regarding claim 15
Wang modified by High discloses “The collaborative robotic system of Claim 14, wherein the one or more load sensors measure force in a direction parallel to a load carrying surface of the payload platform.” (See High [0108] “In some instances, the pull pressure may abruptly change, such as in response to the motorized transport unit and/or the movable item container contacting an object, one or more wheels may get caught up on debris or other such object, customer or worker may grab a movable item container to prevent further movement, or other such occurrences.” A grab is a force parallel to the surface of the transport unit.).
Regarding claim 16
Wang modified discloses “The collaborative robotic system of Claim 14, wherein the one or more actuated wheels include a mecanum wheel, an omni-directional wheel, or any combination thereof.
Regarding claim 18
Wang modified discloses “The collaborative robotic system of Claim 14, wherein the object in the environment is moving.” (See Wang Col. 50 Lines 65-67 & Col. 51 Lines 1-3 “The telepresence software application 601 may then issue a drive command to the robot 100 to maneuver autonomously or semi-autonomously to the robot map location 824, using its sensor system 400 and behavior system 510a to avoid any obstacles, such as moving people.”). 
Regarding claim 19
Wang modified discloses “The collaborative robotic system of Claim 14, further comprising: one or more image capture devices, wherein the determining of the distance between the object in the environment and the spatial buffer zone is also based on image information received from the one or more image capture devices.” (See Wang Col. 6 Lines 48-52 “In some claimed inventions, the plurality of sensors may comprise a three-dimensional image sensor that forms a point cloud, including a three-dimensional occupancy of obstacles, and the drive instructions may be configured to avoid the three-dimensional occupancy of the obstacles.” & Col. 51 Lines 28-30 “A protected zone may be treated by the robot 100 as an object 12, and accordingly, protected zones may be avoided during autonomous navigation.”).
Regarding claim 20
Wang modified discloses “The collaborative robotic system of Claim 1, the non-transitory, computer-readable medium further storing instructions that when executed by a computing system cause the computing system to: communicate command signals to the one or more actuated wheels of the wheeled, robotic vehicle that cause the wheeled, robotic vehicle to move along the desired movement direction if the distance between the object and the spatial buffer zone is greater than the predetermined threshold value.” (See Wang Col. 43 Lines 58-67 ““In some implementations, the robot controller 500 may execute a first behavior 512 while maneuvering about a first area and then execute a second behavior 512 while maneuvering about a second area associated with a tag having an associated robot behavior modifier. For example, while executing a person follow behavior 512b, the robot controller may either cease execution of that behavior 512b or concurrently execute a threshold traversal behavior 512d upon reaching a map location 814 tagged with a ramp tag 662f or an auto elevator tag 622m”).
Claims 4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S Patent No. 9,785,149 B2) in view of High (U.S. Publication No. 2016/0259339), in further view of Atchley (U.S Publication No. 2017/0293294).
Regarding claim 4
Wang modified discloses all of the elements of claim 1, and Wang further modified by Atchley discloses “The collaborative robotic system of Claim 1, further comprising: one or more payload platform actuators attached to the frame and the payload platform, the one or more payload platform actuators configured to move the payload platform in a direction normal to a load carrying surface of the payload platform.” (See Atchley [0022] “At block 108, the autonomous dolly initiates transport, preferably by securely grasping and lifting the totes. The driver (or other individual) may transmit a remote command to the dolly's microcontroller to grasp and/or lift the totes. Alternatively, the driver (or other individuals) may trigger an actuator on the dolly to cause the dolly to grasp and/or lift the totes, or there may be some combination of remote instruction or actuator. It is contemplated that the dolly will balance itself on 
Wang, High and Atchley are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Wang to incorporate the teachings of Atchley and provide a method of actuating the payload surface. Doing so enables better execution of complex/collaborative tasks in highly unstructured environments.
Regarding claim 17
Wang modified discloses all of the elements of claim 14, and Wang further modified by Atchley discloses “The collaborative robotic system of Claim 14, further comprising: one or more payload platform actuators attached to the frame and the payload platform, the one or more payload platform actuators configured to move the payload platform in a direction normal to a load carrying surface of the payload platform.” (See Atchley [0022] “At block 108, the autonomous dolly initiates transport, preferably by securely grasping and lifting the totes. The driver (or other individual) may transmit a remote command to the dolly's microcontroller to grasp and/or lift the totes. Alternatively, the driver (or other individuals) may trigger an actuator on the dolly to cause the dolly to grasp and/or lift the totes, or there may be some combination of remote instruction or actuator. It is contemplated that the dolly will balance itself on two wheels (although other dolly structures are possible) and will be ready to begin transporting the totes along the delivery path.”) Atchley discloses a method of lifting 
Wang, High and Atchley are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Wang to incorporate the teachings of Atchley and provide a method of actuating the payload surface. Doing so enables better execution of complex/collaborative tasks in highly unstructured environments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 8-9, & 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casey et. al. (U.S. Publication No. 2018/0354539) discloses control of a power-assisted payload carrying vehicle using operator-applied force sensing, at least see [0007]. Chelian et. al. (U.S. Publication No. 2017/0361462) discloses an automated and adjustable platform surface that may assist a user in carrying an object, at least see [0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664